DETAILED ACTION
Response to Arguments12
The current Examiner is Examiner Keritsis.
101
For 101, Applicant does not respond the previous arguments by the previous Examiner, nor does Applicant address the thrust of the 101 rejection with 1 page response for 101. Instead, Applicant discusses the prior art and writes: “Examples of these unique attributes are the first and second compartments, which are configured in ways that no repository in the prior art has ever before been configured, making the repository a ‘particular machine.’” Rm. at 8 (emphasis added).
Applicant confuses §103 and §101. Examiner is incorporating by reference NF at para. 4 herein and adopting the previous Examiner’s rational which goes unacknowledged by Applicant.
Additionally, the instant Examiner adds on and notes that the Spec. is at a high level without the recitation of any technical detail. With respect to the “key” and the arcane symbolism of EA and EM in the claims, Examiner submits this is vacuous pseudo-technical and pseudo-mathematical language that does not yield an improvement to computer technology or fails to integrate meaningful mathematical concepts into a practical application under prong 2 of 2A. Rather the symbolism is a drafting effort (as defined by PEG 2019) to obfuscate the claims. Fig. 3 is an overall flow of the process reproduced below.

    PNG
    media_image1.png
    655
    703
    media_image1.png
    Greyscale

Instant Examiner additionally is relying on the drafting effort analysis in the PEG 2019. The claims recite “key EA” and “EM” and pseudo-technical language such as “reconstitute EA” without spelling out any technical details.3 This is an affirmative tactic to dress up the claims as a drafting effort.
Applicant goes on to note that the language of “only” in the preamble of claim 21 somehow overcomes the §101 rejection without citing to any authority.
For these reasons, the 101 is maintained. 

112a
Applicant writes that the 112a is rendered moot via the removal of “first physical component” for claim 1. Rm. at 9. However, Applicant amends in claim 21 with the language of “physical”. Rm. at 9 (“but including this word in new claim 21”). The issue is not then rendered moot. As such, Applicant makes no argument and arguments not made are waived.
Applicant writes that “Software is inherently physical, because all software resides on some physical medium.” Rm. at 10. Examiner does not adopt Applicant’s construction. The best meaning of words is found in the Spec. MPEP 2111. Given that Applicant does not use the language in the Spec., the language of physical is taken broadly. See, e.g., Dictionary.com (Online Ed.) physical def. 2 (“of or relating to that which is material”), available at https://www.dictionary.com/browse/physical. 
For example, the meaning of physical may be as broad to capture integrated circuits.
Therefore, Applicant language continues to be new matter as the word physical may also cover integrated circuits which are a pure hardware implementation that may utilize software. 

103
New grounds.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2181(I)(V). Correction of the following is required:
Newly added Claim 21 recites: “physical” when describing the “compartment”. For both claims 1 and 21, the language of “second compartment” and “first compartment” with “repository” is recited. Reading in light of the Spec., the compartment is of the EW. Spec. at p. 2 (“compartment of EW”), p. 7 (“(compartments, locations) are within EW”). Spec. at p. 5 (“EW = ezc process software….”). EW is a type of software and there is no ipsis verbis mention of “physical” in the Spec. Repository is only mentioned a single time in the Spec.
For this reasoning the following applies: 
 The Examiner submits that the USPTO Board of Patent Appeals and Interferences has recognized that the lack of antecedent basis of claim terms in the original specification as a “significant problem.” See 73 Fed. Reg. 32944 (June 10, 2008) (noting that “[o]ne significant problem faced by the Board under Rule 41.37(c)(1)(v) occurs when the language of a claim does not have direct antecedent language in the specification."). Further, since the nomenclature used by Applicant departs from the Specification, amendments to the Specification required to ensure the claims are constructed in light of the Specification. Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).

Drawings
Fig. 3 is objected to under 37 CFR 1.83(a) because they fail to show matter as described in the specification.
Rule 83(a) recites:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
(Id. (emphasis added).)

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant must perform the following:
(1) show the repository and the two compartments in Fig. 3 associated with the appropriate box;
(2) show the details associated with EM and how and what is needed to generated as show in the Spec. (e.g., EM [Wingdings font/0xDF]EK(LP||string))
(2a) for example, it appears that EM is created via encryption of the LP||string after EA is passed to EW, and accordingly, these details should be shown;
(2b) it appears that the numbering is out of order in Fig. 3; for example, 5. EA is passed to EW and EM is created but EM is labeled with 3.
(3) show the details associated with EP and when the EP= EK+RK+EWR and show how EP is altered; 
(4) Relabel 2.,3. in separate steps and it is unclear how the data is flowing; and
(5) Perform all the requests in the drawing below.


    PNG
    media_image2.png
    689
    1005
    media_image2.png
    Greyscale


Examiner’s Comments
Examiner is noting facts for the record.
1) EA=EK+RK+EWR
2) EK is a key created by Alice. It is an ezc key. Ezc key is not a term of art.
3) EM has EK and LP. 
3a) LP is a pointer to the location of EW. EM is memo.
3b) EM<--F(EK,LP)
3c) EM <-- EK(LP||string) since "Lock:ezc.biz.Key:<<string>>" is in the Spec.
3d) Concat is found in p. 4 of Examples and therefore EM <-- EK(LP||string)
3e) The location is a URL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 4-11 and 21 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key. Specifically, the claim recites “receiving from the sender the… package created by the sender; assigning, based upon input from the sender, values to a full access non-PKI key EA for enabling… access the… package; creating a text string memo EM form the EA; conveying EM to the sender, enabling the sender to send EM, along with the payment or payment instrument, to the receiver; whereby the receiver is enabled to use EM to access the first physical compartment of the repository, where the receiver reconstitutes EA; the receiver then enabled to use EA to access the… package from a second physical compartment of the repository”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key which falls under the category of managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 1, such as the use of the electronic repository, sending computer, and receiving computer, is merely using a computer as a tool to perform the abstract idea of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Further, the use of the electronic package and communication channel is generally linking the use of the judicial exception to a particular technological environment (e.g. computers) or field of use.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), As recited above, the use of the electronic repository, sending computer, and receiving computer, is merely using a computer as a tool to perform the abstract idea of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Further, the additional element(s) of the use of an electronic package and communication channel are recited at a high level and are used for generally linking the use of the judicial exception (e.g. storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key) to a particular technological environment (e.g. computers) or field of use and is not indicative of an inventive concept. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Therefore, the claim is not patent eligible.
    The dependent claims 4-11 further describe the abstract idea. Claim 4 describes the sender and does not include any additional elements; Claim 5 describes the recipient and does not include any additional elements; Claim 6 describe the communication channel.  The use of a computer or online communication is nothing more than generally linking the judicial exception to the particular technological environment of computer communication; Claim 7 further describes the communication channel and the additional elements is generally linking the judicial exception to the particular technological environment of computer communication; Claim 8 describes the data and does not include any additional elements; Claim 9 describes the data and a verification process which is an abstract idea and does not include any additional elements; Claim 10 describes the data  and verification process which is an abstract idea and does not include any additional elements; Claim 11 recites affixing a digital signature to the electronic package.  This is recited at a high level and is nothing more than generally linking the use of the judicial exception to the particular technological environment of computers.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
New Matter No Physical Compartments
Claim 21 recites: “the receiving computer using EM to access a first physical compartment […] the receiving computer…from a second physical compartment”. According to Spec. 0036, the “room” is understood as a “virtual room,” not physical room. Indeed, the Spec. does not outline “physical” room or suggest it anywhere in the Spec. Therefore, new matter is added.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4-11 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope of Repository and Receiving Computer
Claim 1’s preamble recite: “A…method….said method comprising the steps of the repository….” In the body of the claims, the “creating” element recites: “to enable the receiving computer to access a first compartment of the repository where the receiving computer is able to reconstitute EA….” Looking to the Remarks (08/01/2022) for clarification, Applicant submits that the newly added language should be given a limiting effect. Compare Non-Final Rejection (05/27/2022) at p. 12, “assigning” element (“intended use…and is not positively recited”) with Remarks (08/01/2022) at 11 (discussing “patentable weight” and constructing “as a whole”).
Applicant has a materially inconsistent position. Taking the preamble at face value, the claims are solely directed towards the repository; however, the file wrapper estoppel switches gears and submits that the newly added language is entitled to patentable weight. 
The claims are therefore indefinite as they fail to provide notice to the public as to the metes and bounds of the scope.
Dependents 4-11 are rejected accordingly.

Ambiguous Preamble of Optional Languages
A method of claim 21 recites: “A method that can be performed only by computers…said method comprising….” Reading in light of the Spec., support may be found in paras. 012-013 which discloses in part that “Alice can be a computer” and “Bob can be a computer…,” respectively. For claim construction, MPEP 2111.04(II) contingent limitations may be omitted. Relying on Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), which is cited in MPEP, the method and system claims are treated differently. That is, for a method claim the optional element may be excluded. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Given that claim 21 is a method claim, one construction may yield that the performance is “only [done] by computers” and is to be excluded. However, this is at odds with the holdings in Phillips as language cannot be taken as surplusage. See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Therefore, it is unclear whether “can be performed by computer” is an optional element to be excluded or whether the language has a limiting effect for the method claim.

Ambiguous Preamble and Elements
A method is to comprise or consist of a series of steps. The preamble of claim 21 recites:
A method that can be performed only by computers wherein a sending computer sends to a receiving computer access to an electronic package along with a payment or payment instrument, said electronic package comprising information explaining the payment or payment instrument, said method comprising the steps of:
the sending computer sending the electronic package to an electronic repository
Id. 
Given that methods are series of steps, it is unclear whether the “sending computer” performs the first “sends” in the preamble and the preamble has a limiting effect. Jointly, it is unclear what limiting effect the language of “electronic package comprising information explaining” is to have if any for the method claim and its corresponding steps. As such, the preamble as a whole is rejected along with the elements in the body of the claim as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20150046338A1 Laxminarayanana in view of US6868408B1 Rosen.
Regarding claims 1 and 21 Laxminarayanana teaches a token provisioning system that is best represented by Fig. 8 (reproduced below with Examiner’s Annotations with box) (top). Fig. 8 discloses the three actors similar to the claims as a whole and represented by the drawing in instant Spec. Fig. 3 (reproduced below) (top). That is, the consumer device 120 maps to “Alice” (sending computer); the merchant computer 140 maps to “Bob” (receiving computer); and EW maps to “Network Token System B”.


    PNG
    media_image3.png
    667
    842
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    510
    510
    media_image4.png
    Greyscale



THE ELEMENTS
ELEMENT A
[a] receiving from the sending computer the electronic package created by the sending computer; 
Taking “electronic package” under BRI, Laxminarayanana wholly teaches: (Fig. 8 Item 802; 0128).
[0128] FIG. 8 shows a transaction flow using a payment token according to one embodiment of the invention. In the embodiment shown in FIG. 8, a token requestor requests a token for an account identifier and provisions the token into the consumer device 120 which the consumer then uses to initiate a transaction using the token. However, it is worth noting that other token processing methods may be possible using embodiments of the invention. For example, a token requestor may include a merchant computer and a token may be provided to a merchant and stored as a card-on-file token such that the merchant may perform transactions without providing the token to a consumer device as shown in FIG. 8. Further, an issuer may request a token and provide the token to the consumer device. As such, there are a variety of different methods and processes for obtaining a token and initiating a transaction using a token that are not shown in FIG. 8, as one of ordinary skill in the art would recognize. Embodiments of the invention may be used with any other these methods of obtaining and provisioning tokens as well as initiating transactions using the tokens

ELEMENTS B-C
[b] assigning, based upon input from the sending computer, values to a full access key EA sufficient to enable the receiving computer to access the electronic package from a second compartment of the repository;
[c] creating a text string memo EM from the EA, where EM is configured to enable the receiving computer to access a first compartment of the repository where the receiving computer is able to reconstitute EA; and
For element (b), Laxminarayanana in part teaches the routing of the token: (Fig. 8 Item 804; 0130, 0131 (generating token as “encryption keys”), 0156 “token cryptogram may include any encrypted [payment data] (e.g., a dCVV2)”). Laxminarayanana however does not teach nested encryption represented by the language of “to enable…compartment of the repository” or as a whole (element c) “first compartment” and (element b) “second compartment”. That is, Examiner under BRI and in light of the Spec., is taking “compartment” as a cryptographic compartment. See Section Examiner’s Comments supra. For element (c), Laxminarayanana teaches: (Fig. 8 Item 806; 0119 “alphanumeric indicator”, 0134 “token presentation mode”; see also 0083 (discussing “406”)). Rosen however remedies the deficiencies as discussed below Laxminarayanana’ s reproduced paragraphs.
[0119] The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device or otherwise (e.g., card-on-file merchants may receive token from the network token system) and generates the authorization request message. The token presentment mode may be indicated through any suitable manner. For example, as shown in FIG. 7, the token presentment mode may include a name of a token reception type (e.g., QR Code, COF, e-commerce, NFC, etc.). In other embodiments, the token presentment mode may include an alphanumeric indicator that is associated with each possible type of token presentment (e.g., 1=NFC, 2=e-commerce, etc.).
[0130] At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request. For example, referring back to FIG. 3, the network token system 202 may provide a token value (e.g., token number), a token expiration date, and a token assurance level to the consumer device 120. In some embodiments, the network token system B 220 may generate the token value based on the real issuer identifier (e.g., BIN) of the account identifier (e.g., PAN) provided in the token request. Accordingly, the token may be generated using a token BIN range associated with the real account issuer associated with the account in which a token is being requested. For example, referring back to FIG. 6, the token processing computer may determine that the token should be generated using a token BIN range of "49000000-49000001" for the PAN 802 of "4147090000001234" with the real issuer identifier (e.g., BIN) of "414709."
[0131] The token value may be generated using any suitable method once a token BIN is designated, including choosing the next available sequential available token, randomly generating available tokens within the token BIN range, or any other suitable method. Once the token is generated or determined, a token record/entry for the token may be generated including the token data shown in FIG. 4 described above regarding token entry or records in the token registry database 221. Any processes or methods may be performed to obtain the relevant data to populate the token record data including obtaining data from a payment processing network B 170 or issuer 180 associated with the account identifier, authenticating a consumer to determine the token assurance data associated with the request, and any other relevant processes for obtaining any relevant information. For instance, in some embodiments, application cryptogram shared secrets (e.g., cryptographic algorithms, derived encryption keys, etc.) may be requested from payment processing network B 170 so that the token registry database B 221 may validate the application cryptograms and dynamic card verification values received during transaction processing. Alternatively, this validation may occur at the payment processing network B 170 and thus, may not necessarily be stored at the token registry database B 221.
[0134] At step 806, the consumer 110 may provide the token 804 to the merchant computer 140. In one embodiment, the token 804 may be presented as part of the transaction using any suitable token presentment mode. For example, the token requestor 204 may provide the token 804 in the form of a QR.TM. code that may be displayed on the consumer device 120. A merchant can scan the QR.TM. code including the payment token into the merchant computer 140. Alternatively, the consumer 110 can wave the consumer device 120 in the vicinity of a contactless reader coupled to the merchant computer 140 to transfer the payment token in the contactless mode. Alternatively, a consumer may tap or otherwise make contact with a merchant access device to pass the token and other transaction information to initiate a transaction.

For elements (b) and (c) taken together, the remaining language of “second compartment” and “first compartment” are understood as a whole and are taught by Rosen’s nest cryptographic methods: (col. 8 ll. 1-45, specifically Items (1)(b) and (1)(e)). Column 8 is reproduced below.

    PNG
    media_image5.png
    777
    396
    media_image5.png
    Greyscale


MOTIVATION FOR ELEMENTS B-C
Security for financial transactions is paramount. See generally Rosen at col. 1 (discussing transactions and “security [issues associated with] paper money”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the token routing system between a consumer and merchant, wherein the token has cryptographic properties, by adding additional cryptographic properties of Rosen, i.e., the double encryption, in order to increase network security using symmetric or asymmetric cryptography. See Rosen at col. 6 ll. 30-60 (discussing types of encryption within the context of the section TITLE of “Security”).

ELEMENT D
[d] conveying EM to the sending computer, enabling the sending computer to send EM, along with the payment or payment instrument, to the receiving computer via a communication channel.
Laxminarayanana wholly teaches: (Fig. 8 Item 806; 0134, 0156).
[0134] At step 806, the consumer 110 may provide the token 804 to the merchant computer 140. In one embodiment, the token 804 may be presented as part of the transaction using any suitable token presentment mode. For example, the token requestor 204 may provide the token 804 in the form of a QR.TM. code that may be displayed on the consumer device 120. A merchant can scan the QR.TM. code including the payment token into the merchant computer 140. Alternatively, the consumer 110 can wave the consumer device 120 in the vicinity of a contactless reader coupled to the merchant computer 140 to transfer the payment token in the contactless mode. Alternatively, a consumer may tap or otherwise make contact with a merchant access device to pass the token and other transaction information to initiate a transaction.
[0156] At step 902, a consumer 110 may provide payment account information associated with a consumer device 120 to a merchant computer 140. For example, the payment account information may be transferred from a card or other device presented to an access device 130 at a merchant, or may be transferred electronically, such as in an online transaction. The payment information may comprise, for example, a payment token, a token expiration date, a point of sale (POS) entry mode, and/or a token cryptogram. The POS entry mode may indicate how the token was provided to merchant computer 140 (e.g., through a card swipe, an NFC transaction, manual user entry, etc.). The token cryptogram may include any encrypted or otherwise protected data associated with the consumer's payment account, such as a dynamic card verification value (e.g., a dCVV2).

Regarding claim 4 Laxminarayanana teaches: 
where the sending computer is a creator of the electronic package (Fig. 8 Item 802; 0129), a sender of an EPIT to the receiving computer, or a payor of an EPIT to the receiving computer, where:
EPIT is a payment instrument or payment transfer that contains an EM (0129).

Regarding claim 5 Laxminarayanana teaches: 
where the receiving computer is a recipient of an EPIT from the sending computer, a non-sender retriever of the electronic package from the repository, or a payee of an EPIT from the sending computer (Fig. 8 Item 140; 0134), where:
EPIT is a payment instrument or payment transfer that contains an EM (0156 (e.g., dCVV2)).

Regarding claim 6 Laxminarayanana teaches: 
where the communication channel is at least a portion of a payment transfer; or a mobile, desktop, or online version of a communication service (0051-0052, 0073, 0118).

Regarding claim 7 Laxminarayanana teaches: 
The method of claim 6 wherein the communication channel is from the group consisting of:
wire transfer;
ACH payment transfer;
bank or other financial institution transfer; 
memo on a negotiable payment check; 
memo on a negotiable payment eCheck; 
mobile text;
SMS;
mobile data; e-mail; snail mail;
photo; 
video;
instant messenger service;
payment transmitter; 
bill pay service; and 
accounting software (Fig. 8 Item 806; 0134).

Regarding claim 8 Laxminarayanana teaches: 
wherein EA comprises EK and RK, where:
EK is part of EM, and represents the first compartment; and 
RK is a recipient key known to both the sending computer and the receiving computer prior to executing the method of claim 1. (col. 8 l. 40 with D (explaining “public key”); see also col. 9 ll. 40-50 (“public key, key exchange”))
Laxminarayanana does not teach nested encryption. Rosen teaches the first compartment with: (col. 8 Item (1)(b)(e))

Regarding claim 9 Laxminarayanana teaches: 
EWR (Fig. 8 Item 804; 0130, 0131 (generating token as “encryption keys”)…
Laxminarayanana does not teach a verification process. Rosen teaches: 
where EWR is a verification process required by the sending computer in order for the receiving computer to access EA (col. 8 Item (1)(b)(e)).

Regarding claim 11 Rosen teaches: 
where the sending computer seals the electronic package by affixing a digital signature of the sending computer to the electronic package (col. 8 Item (1)(b)(e)).

Claim 10 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20150046338A1 Laxminarayanana in view of US6868408B1 Rosen in view of US20210044558A1 Eisen.
Regarding claim 10 Laxminarayanana teaches token provisioning: (Fig. 8 Item 804; 0130, 0131 (generating token as “encryption keys”). Additionally, Rosen teaches the verification process of EWR: (col. 8 Item (1)(b)(e)) Neither Laxminarayanana nor Rosen teach a confirmation. Eisen teaches a confirmation:
where EWR comprises a requirement to confirm the receiving computer's access to a specific e-mail address or telephone number via a verification code sent by the repository to said specific e-mail address or phone number (0035).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Rosen and Laxminarayanana with the teachings of Eisen in order to confirm a purchase.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US 20120222093 A1 to Badenes teaches a method for partial authentication to access data using password segments associated with an incremental portion of the information.  US 20050044042 A1 to Mendiola teaches a method for performing financial transactions between parties with an electronic messaging facility and a banking account facility.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (08/01/2022) are herein referred to as Rm.
        2 Non-Final Rejection (05/217/2022) is herein referred to as NF.
        3 Only after filing the Specification, in ex post facto fashion, does Applicant provide any insight to any technical details as to the type of keys (e.g., public/private or symmetric). In Remarks (08/01/2022) at p. 11, Applicant cites to a “The Computer Lawyer” volume in an IDS submission and expounds on specified technical details.